Citation Nr: 0906443	
Decision Date: 02/20/09    Archive Date: 02/27/09

DOCKET NO.  98-06 364	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs (VA) 
Regional Office (RO) in Columbia, South Carolina


THE ISSUES

1.  Entitlement to an increased initial disability rating for 
arthritis of the left knee, greater than 10 percent from 
November 1997.

2.  Entitlement to an increased disability rating for medial 
and lateral meniscal derangement with limitation of 
extension, greater than 30 percent from August 2008.

3.  Whether new and material evidence has been presented to 
reopen a previously-denied claim for entitlement to service 
connection for fibromyalgia.

4.  Whether new and material evidence has been presented to 
reopen a previously-denied claim for entitlement to service 
connection for post-traumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	The American Legion

WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Heather J. Harter, Counsel



INTRODUCTION

The Veteran served on active duty from July 1987 to November 
1997, with subsequent Army National Guard service.

The appeal as to the Veteran's left knee disability rating 
was previously before the Board of Veterans' Appeals (Board) 
in November 1999, when it was remanded for further 
development.  The issue was returned to the Board in June 
2007 along with the other two issues on the title page, which 
had been perfected for appellate review in the meantime.  In 
June 2007, the Board again remanded the issues for additional 
evidentiary and procedural development.  

In an August 2007 statement, the Veteran raised a claim for 
entitlement to service connection for disability of his right 
knee, as proximately caused by his service-connected left 
knee disability.  This claim is referred to the RO for 
appropriate action.




FINDINGS OF FACT

1.  Prior to August 2007, the Veteran's left knee disability 
was manifested by at worst limitation of motion of 0 to 135 
degrees of flexion.  There was no evidence of additional 
limitation due to pain, weakness, flare-ups, etc.

2.  Meniscal derangement was first documented for the record 
on the report of an August 2007 magnetic resonance imaging 
scan.  The derangement was subsequently linked to limitation 
of extension with pain to 20 degrees.

3.  Greater left knee impairment subsequent to August 2007 is 
not shown in the evidence of record.

4.  Service connection for PTSD and fibromyalgia was denied 
by the RO in December 2003; evidence received since that time 
is cumulative or redundant and does not raise a reasonable 
possibility of substantiating the claims. 


CONCLUSIONS OF LAW

1.  A disability rating in excess of 10 percent for 
chondromalacia of the left knee with limitation of flexion 
from November 1997 to August 2007 is not warranted.  
38 U.S.C.A. § 1155, 5107 (West 2002); 38 C.F.R. §§ 4.40, 
4.45, 4.71a, Diagnostic Codes 5010, 5260 (2008).

2.  An earlier, separate 30 percent disability rating for 
limitation of left knee extension is warranted from August 
2007 onward.  38 U.S.C.A. § 1155, 5107 (West 2002); 38 C.F.R. 
§§ 4.40, 4.45, 4.71a, Diagnostic Code 5261 (2008).

3.  Disability ratings in excess of 10 percent for left knee 
chondromalacia with limitation of flexion and in excess of 30 
percent rating for limitation of left knee extension are 
denied from August 2007 until the present.  38 U.S.C.A. 
§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.40, 4.45, 4.71a, 
Diagnostic Codes 5010, 5260, 5261 (2008).

4.  New and material evidence sufficient to reopen the 
previously-denied claims for entitlement to service 
connection for PTSD and fibromyalgia has not been presented 
and the claims are not reopened.  38 U.S.C.A. §§ 5108, 7104 
(West 2002); 38 C.F.R. § 3.156 (2006).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to notify and assist

When an application for benefits is received, VA has certain 
notice and assistance requirements under the law.  See 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  First, proper notice must be 
provided to a claimant before the initial VA decision on a 
claim for benefits and must:  (1) inform the claimant about 
the information and evidence not of record necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide.  Review of the claims 
file shows that the Veteran was informed of these elements in 
a letter of July 2007, prior to the most recent adjudication 
of his claims embodied in the August 2008 Supplemental 
Statement of the Case.  

The VA is also required to inform the Veteran of how the VA 
assigns effective dates.  See Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).  The Veteran was provided with this 
information in a March 2006 letter.

Regarding a claim for an increased evaluation, VA must notify 
the Veteran that the evidence required to substantiate the 
claim includes evidence demonstrating a worsening or increase 
in the severity of the disability and the effect that 
worsening has on the claimant's employment and daily life, 
general notice that a disability rating is determined by 
application of the relevant Diagnostic Code, of criteria 
required under the applicable Diagnostic Code or under 
alternate Diagnostic Codes which would not be satisfied if 
the claimant demonstrated a noticeable worsening and effects 
of such worsening on employment and daily life, and of the 
types of medical and lay evidence which may be relevant to 
substantiate such contentions.  See Vazquez-Flores v. Peake 
(Vazquez), 22 Vet. App. 37 (2008).  

In this case, the Veteran has not been provided with such 
notice tailored to his claims; however, the Board finds that 
he has, in fact, been adequately informed of these criteria, 
and has demonstrated actual knowledge of these aspects of his 
claims for increased disability ratings, prior to the most 
recent adjudication of his claims.  The Veteran was provided 
with the substance of the rating criteria governing the 
evaluation of his left knee disability in the March 1998 
Statement of the Case and in multiple subsequent Supplemental 
Statements of the Case.  He has also been provided with the 
regulations governing functional impairment, the effect of 
the disabilities on his employment and daily life, and 
regulations explaining the rating schedule itself.  Review of 
his subsequent written statements and his hearing testimony 
shows that he appears to be cognizant of and conversant with 
these principles, and also that he has the assistance of an 
able representative.  Therefore, the Board finds that no 
prejudice has accrued to the Veteran or his claims by the 
absence of a Vazquez-specific notification letter in this 
case.  

With regard to claims to reopen based upon the submission of 
new and material evidence, the Court of Appeals for Veterans 
Claims (Court) has held that the terms "new" and 
"material" have specific, technical meanings that are not 
commonly known to VA claimants.  Because these requirements 
define particular types of evidence, when providing the 
notice required by the VCAA, it is necessary, in most cases, 
for VA to inform claimants seeking to reopen a previously and 
finally disallowed claim of the unique character of evidence 
that must be presented.  This notice obligation does not 
modify the requirement that VA must provide a claimant notice 
of what is required to substantiate each element of a 
service-connection claim.  In other words, VA must notify a 
claimant of the evidence and information that is necessary to 
reopen the claim and VA must notify the claimant of the 
evidence and information that is necessary to establish his 
entitlement to the underlying claim for the benefit sought by 
the claimant.  Kent v. Nicholson, 20 Vet. App. 1 (2006).  

To satisfy this intent, in the context of a claim to reopen a 
previously-denied claim for service connection, the VCAA 
requires the Secretary to look at the bases for the denial in 
the prior decision and to respond with a notice letter that 
describes what evidence would be necessary to substantiate 
that element or elements required to establish service 
connection that were found insufficient in the previous 
denial.  Therefore, the question of what constitutes material 
evidence to reopen a claim for service connection depends on 
the basis on which the prior claim was denied.  The Veteran 
was provided with Kent-compliant notice in a July 2007 
letter, prior to the most recent adjudication of his claims 
embodied in the August 2008 Supplemental Statement of the 
Case.

VA medical records, service treatment records, private 
medical records, and VA medical examinations have been 
obtained in support of the Veteran's claims.  The Veteran has 
submitted written statements in support of his claims and has 
availed himself of the opportunity to provide sworn testimony 
before a Decision Review Officer.  All relevant records and 
contentions have been carefully reviewed.  Thus, the Board 
concludes that additional development efforts would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991).  Especially in light of the length of time this 
increased rating appeal has been pending, the Board finds 
that no prejudice will accrue to the Veteran's appeal by our 
review of it now.

Standard of review

Once the evidence has been assembled, it is the Board's 
responsibility to evaluate the record.  38 U.S.C.A. 
§ 7104(a).  When there is an approximate balance of evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107; 38 C.F.R. § 3.102.  In Gilbert v. Derwinski, 
1 Vet. App. 49, 53 (1990), the Court stated that "a veteran 
need only demonstrate that there is an 'approximate balance 
of positive and negative evidence' in order to prevail."  To 
deny a claim on its merits, the evidence must preponderate 
against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert, 1 Vet. App. at 54.

Increased rating-left knee

Disability evaluations are assigned to reflect levels of 
current disability.  The appropriate rating is determined by 
the application of a schedule of ratings which is based on 
average impairment of earning capacity.  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  When there is a question as to which of 
two evaluations shall be applied, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.

Because this appeal has been ongoing for a lengthy period of 
time, and because the level of a Veteran's disability may 
fluctuate over time, the VA is required to consider the level 
of the Veteran's impairment throughout the entire period.  In 
this respect, staged ratings are a sensible mechanism for 
allowing the assignment of the most precise disability 
rating-one that accounts for the possible dynamic nature of 
a disability while the claim works its way through the 
adjudication process.  O'Connell v. Nicholson, 21 Vet. App. 
89 (2007).  

Historically, the Veteran underwent two arthroscopic knee 
procedures during service, in 1991, resulting in a diagnosis 
of chondromalacia, and 1997, for a partial tear in the 
anterior cruciate ligament.  Service connection for left knee 
arthritis was granted effective upon the Veteran's discharge 
from service.  A zero percent disability rating was assigned 
at that time.  However, in a September 1998 rating decision, 
the left knee arthritis and the Veteran's traumatic arthritis 
of the cervical spine were rated together as one disability 
and assigned a 20 percent disability rating under the 
provisions provided for rating traumatic arthritis, effective 
in November 1997.  Subsequently in an April 2003 rating 
decision, the left knee and cervical spine disabilities were 
rated separately, with the left knee disability being 
assigned a separate 10 percent disability rating, effective 
from November 1997.  The 10 percent disability rating then 
remained in effect until August 2008, when the RO continued 
the 10 percent rating for left knee arthritis and assigned a 
separate left knee disability rating of 30 percent based upon 
the report of an August 2008 VA examination which showed 
limitation of extension due to medial and lateral meniscal 
derangement.  

Because the Veteran has perfected an appeal as to the 
assignment of the initial rating for his left knee disability 
following the initial award of service connection, the Board 
is required to evaluate all the evidence of record reflecting 
the period of time between the effective date of the initial 
grant of service connection until the present.  Fenderson v. 
West, 12 Vet. App. 119 (1999).  

A disability of the musculoskeletal system is measured by the 
effect on ability to perform the normal working movements of 
the body with normal excursion, strength, speed, 
coordination, and endurance.  Weakness is as important as 
limitation of motion in assigning the most accurate 
disability rating.  38 C.F.R. § 4.40.  Although § 4.40 does 
not require a separate rating for pain, it does provide 
guidance for determining ratings under other diagnostic codes 
assessing musculoskeletal function.  The RO and the Board 
have a special obligation to provide a statement of reasons 
or bases pertaining to § 4.40 in rating cases involving pain.  
Spurgeon v. Brown, 10 Vet. App. 194 (1997).  The provisions 
of 38 C.F.R. § 4.10 mandate that in cases of functional 
impairment, evaluations must be based upon lack of usefulness 
of the affected part or systems, and medical examiners must 
furnish, in addition to the etiological, anatomical, 
pathological, laboratory, and prognostic data required for 
ordinary medical classification; a description of the effects 
of the disability upon the person's ordinary activity.  

Disability of the joints is measured by abnormalities of 
motion, such as limitation of motion or hypermobility, 
instability, pain on motion, or the inability to perform 
skilled motions smoothly.  38 C.F.R. § 4.45.  Painful motion 
with joint or periarticular pathology and unstable joints due 
to healed injury are recognized as productive of disability 
entitled to at least a minimal compensable rating for the 
joint.  38 C.F.R. § 4.59.  The Court has held that 
examinations upon which the rating decisions are based must 
adequately portray the extent of functional loss due to pain 
'on use or due to flare-ups.'  DeLuca v. Brown, 8 Vet. App. 
202, 206 (1995).  

In a precedent opinion pertaining to the rating of knee 
disabilities, the VA General Counsel provided a discussion of 
the interplay between these different regulations and the 
part-specific diagnostic codes in the rating schedule.  
VAOPGPREC 9-98, 63 Fed. Reg. 56704 (1998).  The General 
Counsel held that diagnostic codes involving disability 
ratings for limitation of motion of a part of the 
musculoskeletal system do not subsume sections 4.40 and 4.45.  
See DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  The 
General Counsel also held that limitation of motion in the 
affected joint or joints is a common manifestation of 
arthritis, and that the Court has indicated that Diagnostic 
Code 5003 is to be "read in conjunction with" section 4.59 
and that Diagnostic Code 5003 is "complemented by" section 
4.40.  See Hicks v. Brown, 8 Vet. App. 417, 420-21 (1995).  
Thus, sections 4.40, 4.45, and 4.59 are all applicable in 
evaluating arthritis.  

The same General Counsel opinion held that in applying 
sections 4.40, 4.45, and 4.59, rating personnel must consider 
the claimant's functional loss and clearly explain what role 
the claimant's assertions of pain played in the rating 
decision.  Smallwood v. Brown, 10 Vet. App. 93, 99 (1997).  
See also Quarles v. Derwinski, 3 Vet. App. 129, 140 (1992) 
(section 4.45 requires analysis of effect of pain on the 
disability).  The functional loss due to pain is to be rated 
at the same level as the functional loss where motion is 
impeded.  Schafrath v. Derwinski, 1 Vet. App. 589, 592 
(1991).  Under section 4.59, painful motion is considered 
limited motion even though a range of motion is possible 
beyond the point when pain sets in.  Hicks, 8 Vet. App. at 
421.

Impairment of the knee with slight recurrent subluxation or 
lateral instability, warrants a 10 percent evaluation.  A 20 
percent evaluation requires moderate recurrent subluxation or 
lateral instability, while a 30 percent evaluation may be 
assigned upon a showing of severe recurrent subluxation or 
lateral instability.  38 C.F.R. § 4.71a, Diagnostic Code 
5257. 

Under the provisions of Diagnostic Code 5003, degenerative 
arthritis established by X-ray findings will be rated on the 
basis of limitation of motion under the appropriate 
diagnostic code for the specific joint or joints involved.  
When the limitation of motion of the specific joint or joints 
involved is noncompensable under the appropriate diagnostic 
codes, a rating of 10 percent is for application for each 
such major joint or group of minor joints affected by 
limitation of motion, to be combined, rather than added under 
Diagnostic Code 5003.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  In the 
absence of limitation of motion, a 10 percent rating may be 
assigned for degenerative arthritis with X-ray evidence of 
involvement of two or more major joints or two or more minor 
joint groups and a 20 percent rating may be assigned for 
degenerative arthritis with X-ray evidence of involvement of 
two or more major joints or two or more minor joint groups 
with occasional incapacitating exacerbations.  38 C.F.R. § 
4.71a, Diagnostic Code 5003.  

Limitation of knee motion is rated utilizing the criteria set 
forth in 38 C.F.R. § 4.71a, Diagnostic Codes 5260 and 5261.  
Diagnostic Code 5260 provides that limitation of flexion to 
60 degrees is rated as noncompensable, limitation of flexion 
to 45 degrees is rated as 10 percent disabling, limitation of 
flexion to 30 degrees is rated as 20 percent disabling, and 
limitation of flexion to 15 degrees is rated as 30 percent 
disabling.  Diagnostic Code 5261 provides that limitation of 
extension to 5 degrees is rated as noncompensable, limitation 
of extension to 10 degrees is rated as 10 percent disabling, 
limitation of extension to 15 degrees is rated as 20 percent 
disabling, limitation of extension to 20 degrees is rated as 
30 percent disabling, limitation of extension to 30 degrees 
is rated as 40 percent disabling, and limitation of extension 
to 45 degrees is rated as 50 percent disabling.  Plate II in 
38 C.F.R. § 4.71 provides a pictorial depiction of knee 
flexion and extension between zero and 140 degrees.  

Essentially, the Veteran's current left knee ratings have 
been assigned to reflect limitation of extension (30 percent 
under Diagnostic Code 5261) and limitation of flexion 
(10 percent under Diagnostic Codes 5010 and 5260).  He 
contends very generally that he deserves to be compensated 
for his left knee arthritis, but does not report specific 
symptomatology involving the knee.  During the June 2005 RO 
hearing, he testified that since a left knee brace had been 
prescribed by the VA, he was not really having any problems 
with the knee.  

A review of the medical evidence reflecting the condition of 
the Veteran's left knee since the inception of this claim in 
1997 includes X-ray evidence showing degenerative changes in 
the left knee joint, dating from the Veteran's period of 
service.  The ligament damage was initially manifest after 
service, however.  

According to the report of a January 1998 VA examination, the 
Veteran had no instability of the knee and all ligament 
testing was normal.  His range of left knee motion at that 
time was 0 to 140 degrees.  Private medical records dated 
from 1998 through 2000 reflect no complaints or treatment 
involving the left knee.  The report of a private medical 
examination conducted for the Veteran's workplace in April 
2000 shows that the Veteran had "no disability or impairment 
of his left knee" at that time.  The examiner recommended 
that the Veteran "may work full duty without restrictions."  

The report of an October 2000 VA examination shows that the 
Veteran complained of pain in his left knee that was worse 
around the knee cap.  He did not have symptoms of the knee 
giving way or locking.  He related having pain in the left 
knee when going up and down stairs or ladders.  Upon clinical 
examination, he had range of left knee motion from 0 to 
135 degrees.  His ligaments were deemed to be stable, with 
all ligament testing being normal.  There was tenderness to 
palpation along the patellar tendon, with mild bogginess and 
synovitis noted and some minimal patellofemoral crepitus.  
The examiner rendered a diagnostic assessment of 
chondromalacia patella and left knee arthrosis.  

During a July 2002 VA examination, the Veteran reported 
experiencing pain in his left knee three or four days a week 
and occasional swelling.  His range of left knee motion was 
measured as 0 to 135 degrees.  Again, all ligament testing 
was normal.  Again, the examiner noted patellofemoral 
crepitus, although with good range of motion.  

At the time of a February 2004 VA examination, the Veteran 
reported having locking, giving way, and effusion in both 
knees.  He stated he was taking an anti-inflammatory 
medication and wearing a left knee brace daily, which seemed 
to help.  He also reported experiencing activity-related 
flare-ups, which were unpredictable and caused difficulty 
with "mobilization."  He reported having more pain towards 
the end of the day and after walking all day on the job.  
Upon examination, he had 0 to 140 degrees of motion in the 
left knee, although the examiner commented that the Veteran 
would lose a little bit of motion at the end of the day due 
to pain and effusion.  There was no effusion and minimal 
joint line tenderness during the examination, however.  
Ligament testing was normal.  The examiner rendered diagnoses 
of patellofemoral chondromalacia and a history of a meniscal 
tear.

Recent VA outpatient reports reflect that the Veteran's left 
knee pain was relieved by low-dose non-steroidal anti-
inflammatory drugs.  During a January 2006 primary care 
visit, he reported that he had been lifting weights and was 
about to begin cardiovascular exercising.  

An August 2007 VA magnetic resonance imaging scan of the left 
knee was interpreted as showing mild degenerative joint 
disease and mild chondromalacia patella.  There were mild 
degenerative signal changes at the medial meniscus, although 
neither meniscus was torn.  The cruciate and collateral 
ligaments were intact and there were no other abnormalities 
of the left knee.  

The report of an August 2008 VA examination reflects a vastly 
different picture of the Veteran's left knee.  According to 
this report, the Veteran stated he was having increasing 
pain, decreasing range of motion with intermittent locking, 
instability, swelling and constant pain in the left knee.  He 
described the pain as constant, moderate at a 4 out of 10 
level.  He utilized a knee brace, a TENS unit, physical 
therapy, and he was taking prescription medication for his 
knee pain.  He described having missed at least ten days of 
work due to his knee problems, and that his knee affected his 
concentration, mobility, bending, stopping, and lifting at 
work and at home, where he had difficulty with driving, 
dressing, bathing, toileting, and doing chores.  Upon range 
of motion testing, his left knee lacked extension of 
20 degrees with pain.  Flexion was to 90 degrees.  The 
examiner noted that the range of left knee motion would be 
additionally limited following repetitive use due to pain 
resulting in a further 10 degree reduction in flexion.  Upon 
clinical examination, there was palpable tenderness at the 
medial joint space with grade two moderate crepitus.  
Ligament testing was positive for meniscal derangement 
medially and laterally, although the examiner described the 
knee as stable.  The examiner reviewed the 2007 magnetic 
resonance image test and noted that the degenerative signal 
changes at the medial meniscus represented medial meniscal 
derangement.  The examiner concluded the report with 
diagnoses of left medial and lateral meniscal derangement, 
chondromalacia of the left knee, and degenerative joint 
disease of the left knee.  

Thus, review of the medical evidence reveals a clear 
demarcation in the level of the Veteran's left knee 
symptomatology before and after August 2007.  The medical 
evidence through 2006 reflects only mild symptomatology with 
the pain relieved by low-dose medication and limitation of 
flexion measured at its worst in July 2002 at 135 degrees.  
His 2005 hearing testimony that he was not really having any 
problems with the left knee corroborates the overall 
impression reflected in the medical evidence prior to August 
2007.  In applying the regulatory rating criteria to his left 
knee symptomatology for the ten years between 1997 and 2007, 
the Board finds that the ten percent disability rating 
assigned by the RO during this time period best reflects his 
level of left knee disability from November 1997 to August 
2007.  Essentially he had chondromalacia with some pain, and 
no other symptomatology which would be compensable under the 
rating criteria.  As set forth above, the RO has rated the 
Veteran's left knee under various rating schema over the ten 
years, to include as combined with the Veteran's cervical 
spine disability for a period of time.  The Board finds that 
it is the consistent ten percent disability rating which is 
important during this time period, rather than the exact 
method for assigning the ten percent.  We hold, however, that 
the preponderance of the evidence is against the assignment 
of a disability rating in excess of ten percent during the 
period of time from November 1997 to August 2007.  

August 2007 is the date of the magnetic resonance imaging 
study which first showed derangement of the medial meniscus.  
This report constitutes the initial post-service 
documentation of a meniscus problem involving the Veteran's 
left knee.  As it was followed up by the August 2008 VA 
examination report which showed greatly diminished range of 
motion, which the examiner essentially attributed to the 
meniscus problem, the Board finds it reasonable to assume 
that level of impairment, to include the additional 
limitation of motion due to pain, existed in August 2007 as 
well.  We therefore hold that the separate 30 percent 
disability rating assigned to the Veteran's limitation of 
left knee extension should be applied effective as of the 
August 2007 magnetic resonance imaging study report.  Thus, 
an earlier effective date of August 2007 is awarded.  See 
O'Connell.  

Upon review of the evidence of record from August 2007 
onward, the Board finds no basis for the assignment of a 
higher disability rating, either for the 10 percent assigned 
to the left knee chondromalacia under the provisions of 
Diagnostic Codes 5010 and 5260, or for the 30 percent rating 
assigned for limitation of extension due to meniscal 
derangement under Diagnostic Code 5261.  In the absence of a 
showing of greater limitation of motion, a higher disability 
rating on that basis is not warranted.  There is no ankylosis 
of the knee.  Although the Veteran complained of subjective 
locking and instability of the knee, these complaints were 
not confirmed during the examination, as the examiner found 
the knee to be stable.  In the absence of subluxation or 
instability, neither a higher rating nor a separate rating is 
warranted under these provisions.  Lastly, we note there is 
no indication of any other knee symptomatology, such as 
nonunion or malunion of the tibia and fibula or dislocated 
cartilage, pre or post-operative.  The preponderance of the 
evidence is thus against the assignment of a higher 
disability rating for the Veteran's left knee impairment.  

We note that the Veteran has not claimed any functional or 
other impairment resulting from the arthroscopy scars on his 
left knee.  We will therefore not analyze whether a separate 
disability rating is warranted for this component of his left 
knee disability and surgery residuals.

In sum, after consideration of all the evidence of record, 
and all the possible rating criteria, there is no basis under 
law for the assignment of higher disability ratings for 
impairment involving the left knee.  



New and material-PTSD and fibromyalgia

Pursuant to 38 U.S.C.A. § 5108, the VA must reopen a finally 
disallowed claim when new and material evidence is presented 
or secured with respect to that claim.  New and material 
evidence means existing evidence not previously submitted to 
agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156.  For this purpose, the credibility of 
evidence, although not its weight, is to be presumed.  Once 
the claim is reopened, the presumption of credibility no 
longer applies.  Justus v. Principi, 3 Vet. App. 510 (1992). 

Generally, service connection may be granted for any 
disability resulting from injury suffered or disease 
contracted in line of duty, or for aggravation in service of 
a pre-existing injury or disease.  38 U.S.C.A. §§ 1110, 1131.  
Service connection may be established by demonstrating that 
the disability was first manifested during service and has 
continued since service to the present time or by showing 
that a disability which pre-existed service was aggravated 
during service.  Service connection may be granted for any 
disease diagnosed after discharge from service, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 3.303.

Service connection for PTSD requires 1) medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a), i.e., a diagnosis in conformity with the 
DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS, Fourth Edition, 
The American Psychiatric Association (1994), (DSM-IV); 2) a 
link, established by medical evidence, between current 
symptoms and an in-service stressor; and 3) credible 
supporting evidence that the claimed in-service stressor 
occurred.  38 C.F.R. § 3.304(f).  All three requirements must 
be satisfied for an award of service connection to be 
implemented.

We observe that fibromyalgia is a defined disease which may 
be presumed under law to have been caused by exposure to 
unknown disease-causing agents during the first Persian Gulf 
War.  See 38 C.F.R. § 3.317.  However, in light of the 
particular medical facts in this case; i.e., that the Veteran 
does not have a medical diagnosis of fibromyalgia, in the 
sense envisioned by the governing regulation, as a medically 
unexplained chronic multisymptom illness defined by a cluster 
of signs or symptoms; the RO did not adjudicate the Veteran's 
claim under these regulatory provisions, and the Board 
likewise finds that the presumption of service connection for 
undiagnosed illnesses is not applicable in this case.  

In December 2003, the RO denied the Veteran's claims for 
entitlement to service connection for PTSD and fibromyalgia.  
The Veteran did not perfect an appeal as to this decision and 
it thus became final one year after he was notified of the 
decision.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.302, 20.1103.  
Therefore, all evidence received by the VA since December 
2003 must now be reviewed to determine its newness and 
materiality.

In the December 2003 decision, the RO denied the Veteran's 
claim for entitlement to service connection for PTSD on the 
basis that the medical evidence of record did not reflect a 
confirmed diagnosis of PTSD, and that the evidence of record 
did not support a finding a) that the Veteran had served in 
combat, or b) that he had a confirmed stressor event causing 
PTSD.  The claim for entitlement to service connection for 
fibromyalgia was denied on the basis that although the 
Veteran had some fibromyalgia-like symptoms in his right 
shoulder and neck, he did not have a diagnosis reflective of 
the disease of fibromyalgia.  In reaching this conclusion, 
the RO relied heavily upon a May 2003 VA examination and 
medical opinion to the effect that although the Veteran did 
indeed have some suggestive symptoms limited to his right 
shoulder region, he did not meet the diagnostic criteria for 
a systemic fibromyalgia.  Thus, any newly-submitted evidence 
must tend to pertain to these reasons underlying the initial 
denial of the Veteran's claims.

Since that time, the Veteran has continued to press his 
claims, submitting copies of medical records pertaining to 
PTSD and fibromyalgia.  Multiple newly-submitted VA medical 
records reflect a current diagnosis of PTSD.  A VA record 
dated in January 2004 reflects counseling for PTSD and 
discussion of two particular stressor incidents.  The Veteran 
reported his first stressor as having been present during a 
prisoner exchange with Saudi Arabia during the first Gulf War 
and witnessing the prisoners being shot upon their 
repatriation to the other side.  No attempt at corroboration 
of this stressor has been made, due to the lack of details 
provided by the Veteran, although he was informed that 
additional identifying information, such as specific dates, 
times, and personnel involved in the incident was required.  
The second stressor reported by the Veteran was that he 
investigated an automobile accident which involved a 
fatality.  The RO attempted to obtain records reflecting this 
accident, but was unsuccessful, as the United States Army 
Crime Records Division certified that they were unable to 
locate records of the accident based upon the information the 
Veteran provided.  

To the extent that the newly-submitted medical records show a 
current diagnosis of PTSD, this new evidence tends to address 
one of the reasons the claim was denied.  However, as none of 
the newly-submitted evidence tends to corroborate the 
Veteran's claimed stressor events, this new evidence cannot 
be viewed as material for purposes of reopening the 
previously-denied claim.  

With regard to the fibromyalgia issue, the Veteran has 
submitted several copies of VA medical records showing that 
his medical "problem list" includes a generic diagnosis of 
fibromyalgia.  Careful review of the VA medical records, 
however, leads to the conclusion that the diagnosis on the 
problem list reflects a truncated version of the diagnosis he 
received earlier of fibromyalgia of the right shoulder and 
neck area, possibly indicating a localized myofascial type of 
pain.  There are no VA medical records showing a diagnosis of 
simple fibromyalgia rendered during a treatment visit.  
Rather, it would appear that the "problem list" contains a 
shorthand version of the more complex description of the 
Veteran's right shoulder and neck symptoms, rather than an 
accurate recitation of the actual diagnosis assigned.  
Furthermore, other records reflecting right shoulder 
treatment contain alternate, more specific, diagnoses 
including "frozen joint syndrome," "rotator cuff 
tendinopathy," and "right shoulder impingement syndrome."  
In fact, service connection has been granted for right 
shoulder impingement syndrome and traumatic arthritis of the 
cervical spine, so the Veteran is already receiving VA 
compensation for his right shoulder and neck symptoms. 

None of the newly-submitted evidence tends to rebut the 
conclusions of the May 2003 VA examiner, who performed a 
thorough review of the medical records and a clinical 
examination of the Veteran himself, and concluded that the 
Veteran does not have fibromyalgia.  In this context, the 
newly-submitted VA medical records cannot serve to reopen the 
claim for entitlement to service connection for fibromyalgia.

The Veteran presented sworn testimony in support of his 
claims during a hearing at the RO in June 2005.  However, 
most of his testimony is essentially duplicative or redundant 
of the evidence previously-considered by the RO.  He 
reiterated the stressor story of having investigated an 
automobile accident where the driver had died, leaving his 
three-year old son alive and unhurt in the car.  It was after 
this hearing that the RO hearing officer attempted to obtain 
verification of this story, but was unsuccessful.  We 
therefore conclude that the Veteran's hearing testimony, 
while new, cannot serve as new and material evidence to 
support reopening the previously-denied claims for 
entitlement to service connection for PTSD and fibromyalgia.

Upon review, therefore, the Board finds that the Veteran has 
not presented new and material evidence sufficient to reopen 
the previously-denied claims for entitlement to service 
connection for PTSD and fibromyalgia.  The evidence submitted 
does not by itself or when considered with previous evidence 
of record, relate to an unestablished fact necessary to 
substantiate the claims.  Furthermore, none of the newly-
submitted evidence raises a reasonable possibility of 
substantiating the claims.  38 C.F.R. § 3.156.  Because the 
Veteran has not fulfilled his threshold burden of submitting 
new and material evidence to reopen his finally-disallowed 
claim, the benefit of the doubt doctrine is not applicable.  
Annoni v. Brown, 5 Vet. App. 463, 467 (1993).  The appeal 
must therefore be denied.



ORDER

A disability rating in excess of 10 percent for 
chondromalacia of the left knee with limitation of flexion 
from November 1997 to August 2007 is denied.

An earlier, separate 30 percent disability rating for 
limitation of left knee extension is awarded from August 2007 
onward, subject to the laws and regulations governing the 
award of monetary benefits. 

Disability ratings in excess of 10 percent for left knee 
chondromalacia with limitation of flexion and in excess of 30 
percent rating for limitation of left knee extension are 
denied from August 2007 until the present.

New and material evidence not having been presented, the 
previously-denied claims for entitlement to service 
connection for PTSD and fibromyalgia are not reopened and the 
appeal is denied.




____________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


